Citation Nr: 1821542	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 1, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee, status-post anterior cruciate ligament (ACL) reconstruction, prior to May 18, 2010, and in excess of 30 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for instability associated with degenerative arthritis of the right knee, status-post ACL reconstruction.

4.  Entitlement to an increased rating for asthma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to April 1993.  The Veteran has asserted that his active duty period extended to April 1994 and that his service personnel records reflecting a discharge in April 1993 are incorrect.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Philadelphia, Pennsylvania.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been included in the claims file.

In December 2013 and March 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  That development has been completed, and the case has since been returned to the Board for appellate review.

The Board notes that the appeal originally included the issue of entitlement to TDIU prior to May 18, 2010.  However, in an October 2017 rating decision, the RO granted entitlement to TDIU, effective from January 20, 2009.  Therefore, the issue of entitlement to TDIU prior to January 20, 2009, remains on appeal.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wanted to withdraw his appeal for the issues of entitlement to TDIU prior to January 20, 2009; an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee, status-post ACL reconstruction, prior to May 18, 2010, and in excess of 30 percent thereafter; an initial evaluation in excess of 10 percent for instability associated with degenerative arthritis of the right knee, status-post ACL reconstruction; and an increased rating for asthma, currently evaluated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wanted to withdraw his appeal for the issues of entitlement to TDIU prior to January 20, 2009; an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee, status-post ACL reconstruction, prior to May 18, 2010, and in excess of 30 percent thereafter; an initial evaluation in excess of 10 percent for instability associated with degenerative arthritis of the right knee, status-post ACL reconstruction; and an increased rating for asthma, currently evaluated as 10 percent disabling.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


